Walker, J.
This record contains what purports to be a full statement of the evidence on which the relators were indicted for the murder of one Quinn, and is wholly insufficient to make out even a prima facie case of murder.
The corpus delicti is not proven; the only evidence of Quinn’s death is his somewhat mysterious disappearance from the neighborhood in which he lived, and the finding of some small bones which might have been inferred to be human *2bones, and those of Quinn ; but it does not appear to have been proven by any anatomist that they were human bones, nor is there any evidence, at all conclusive, that Quinn’s bones have yet been separated from the rest of his body.
The evidence on which an indictment is found may make out a prima fade case of guilt, but it is not correct law to say that the indictment itself makes a prima fade case for the State. If this were true, a party indicted might be convicted alone upon the indictment, without evidence other than the exparte statements of witnesses made before the grand jury.
On a motion to admit to bail after indictment, it is proper, as was done in this case, to hear the evidence of the witnesses who testified before the grand jury, and if their evidence fails to show that the party is not entitled to bail, the court should admit to bail, unless the State produces other evidence, which shows the party is not entitled to bail; and it is error to refuse bail upon the statement of the district attorney that he has other evidence which he will not disclose for fear of weakening the State’s ease.
The judgment of the District Court must be reversed, and the relators admitted to bail, each in the sum of one thousand dollars.
Reversed, and bail allowed.